Citation Nr: 0703137	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1985 to July 
2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2003, the veteran and her mother testified before 
a Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.

In March 2006, the Board remanded the matter to obtain a 
medical examination of the veteran and a medical opinion.  As 
the requested development has been completed, no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
matter was subsequently returned to the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  Current right hear hearing loss did not have its onset 
during active service, current right ear hearing loss did not 
manifest within one year of separation from active service, 
and current right ear hearing loss is otherwise unrelated to 
the veteran's active service.  

2.  The medical evidence fails to establish that the veteran 
has a current left ear hearing loss disability for VA 
compensation purposes.  

3.  Current tinnitus did not have its onset during active 
service and is otherwise unrelated to the veteran's active 
service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A.  §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006). 

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
March 2001 and April 2006.  The March 2001 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in March 2002.  The veteran was told of the 
requirements to establish a successful claim for service 
connection, advised of her and VA's respective duties, and 
asked to submit information and/or evidence, which would 
include that in her possession, to the RO.  The April 2006 
letter provided the veteran notice regarding assignment of 
disability ratings and effective dates.  The content of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although VCAA notice with regard to assignment of effective 
dates and disability ratings did not precede the initial 
adjudication, no prejudice can result to the veteran in this 
case.  As the Board is denying the claim, any questions as to 
these downstream elements are rendered moot. 

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment 
providers.  The veteran has not requested that VA assist her 
in obtaining any other evidence.  Appropriate medical 
examinations were afforded the veteran in December 2000 and 
April 2006.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  





Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2006).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.   





Left ear hearing loss

A threshold matter in a service connection claim is 
establishing a current disability.  Results from VA 
audiologic evaluations in both December 2000 and April 2006 
show that the veteran does not have a left ear hearing loss 
disability for VA compensation purposes.  

A December 2000 VA audiology examination measured pure tone 
thresholds in the left ear, at 500, 1000, 2000, 3000, and 
4000 Hertz of 20, 20, 20, 15, and 15 decibels, respectively.  
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

An April 2006 audiology examination measured pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 25, 30, 25, 20, and 25 decibels, respectively.  
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

The Board recognizes that the veteran's separation report of 
medical examination from April 2000 showed pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 35, 40, 30, 25, and 20 decibels, respectively.  
While this evidence demonstrates hearing loss disability for 
VA purposes, it is not evidence of a current hearing loss.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As all medical evidence since 
separation from service shows that the veteran does not have 
a current left ear hearing loss disability, as defined under 
38 C.F.R. § 3.385, her claim for a left ear hearing loss must 
be denied.  





Right ear hearing loss and bilateral tinnitus

Service medical records contain audiograms showing that the 
veteran did not have a right ear hearing loss from January 
1985 through April 1995.  The April 2000 retirement report of 
medical examination does show a hearing loss as specified by 
38 C.F.R. § 3.85.  This report indicates pure tone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz  of 
30, 40, 30, 20, and 15 decibels, respectively.  Service 
medical records also document a perforation injury of the 
left tympanic membrane in December 1992.

Results from a hearing examination conducted shortly after 
separation from active duty present a different picture of 
the veteran's right ear hearing than that presented by the 
April 2000 report of medical examination.  The December 2000 
VA audiology examination measured pure tone thresholds in the 
left ear, at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 20, 
20, 15, and 15 decibels, respectively.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear.  Thus, a right ear hearing loss disability was not 
present five months after separation from active service.  

The veteran underwent another VA examination of her hearing 
in April 2006.  This examination measured pure tone 
thresholds in the right ear, at 500, 1000, 2000, 3000, and 
4000 Hertz of 20, 30, 30, 30 and 20 decibels, respectively.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Therefore, a hearing loss 
disability was found in April 2006.  

While the veteran has a current right ear hearing loss and 
the retirement report of medical examination documents a 
hearing loss during service, the competent medical evidence 
of record shows that that the veteran's current hearing loss 
did not have its onset during service, or within one year of 
separation from active service, and was not caused by the 
veteran's active service.

In conjunction with the April 2006 VA examination, the 
examiner, an audiologist, opined that it was less likely than 
not that the veteran's current hearing loss was caused by her 
service.  Furthermore, the examiner stated that the veteran's 
current hearing loss had occurred between December 2000 and 
April 2006, thereby precluding a finding of onset during 
service.  This examiner attributed the veteran's hearing loss 
to a cause unrelated to her service and occurring after her 
service; early age related changes, or presbycusis.  

Although the April 2000 retirement examination report showed 
a hearing loss at that time, the VA examiner opined that the 
hearing loss documented on that report did not represent 
permanent or chronic hearing loss.  This examiner attributed 
the April 2000 results to any of a number of factors, 
including cerumen in the ears, a temporary infection, or 
unreliable testing.  

The Board is aware of the veteran's representative's argument 
that the VA examiner had no factual basis for his statement 
that the testing at retirement from service was unreliable 
and of lower quality than the testing in December 2000 that 
found normal hearing.  However, unreliable testing was only 
one explanation provided by the examiner for his 
determination that the elevated thresholds at retirement do 
not represent permanent or chronic hearing loss.  Although a 
number of explanations were provided by the examiner for the 
high thresholds at retirement, he stated these factors as 
alternatives, by stating that the elevated thresholds could 
have been caused by cerumen in the ears, a temporary 
infection, or unreliable testing.  Therefore the examiner's 
opinion is based on sufficient rationale, cerumen in the ears 
or a temporary infection, even if unreliable testing is 
discarded as a possible cause of the elevated thresholds at 
retirement.  Based on this medical opinion and its supporting 
data, the Board finds that the veteran's hearing loss in 
April 2000 was not chronic or permanent, and that her current 
right ear hearing loss did not have its onset during service.  

As the only pertinent evidence within one year of separation 
from active service shows the veteran to have normal right 
ear hearing, the presumptive provisions of 38 C.F.R. § 3.307 
and § 3.309, for chronic disease, are not applicable to this 
claim.  

The Board also finds that the veteran's current right ear 
hearing loss was not otherwise caused by her service.  In 
this regard, the April 2006 examiner stated that 



the veteran's occupation as a recruiter during the last four 
years of military service, as supported by notations in the 
service medical records, would not have subjected her to 
acoustic trauma.  He also stated his medical opinion that 
hearing loss was not caused by any other event during 
service.  The examiner stated that, "Based on clear and 
convincing evidence . . . it is my opinion that the veteran's 
current hearing loss is not related to active duty service 
and is not related to any inservice disease or injury."  

The veteran has also claimed that she suffers from tinnitus 
that had its onset during or was caused by her active 
service.  

Service medical records document a complaint of tinnitus of 
the left side after a perforation injury of the left tympanic 
membrane in December 1992.  The veteran also listed tinnitus 
on the April 2000 retirement report of medical history.  
During the December 2003 hearing, she testified that she 
experienced ringing in her ears during the latter part of her 
service.  However, the preponderance of evidence establishes 
that any tinnitus occurring during service occurred many 
years prior to the veteran's retirement and is unrelated to 
her current tinnitus.

While the veteran reported a history of tinnitus on her 
retirement report of medical history, she also explained in 
that report that her tinnitus was the result of "busted 
eardrums twice, all from running dieseling in the engine room 
watch [and] tender [and] tinnitus."  Service medical records 
document only one injury to the veteran's ear during service, 
that is, the December 1992 perforation of the left tympanic 
membrane.  This perforation following immediately after her 
use of a Q-tip; there is no mention of perforation from 
engine noise.  

The April 2006 VA examination report indicates that the 
veteran described her current tinnitus as occurring, on the 
average, once or twice per week and lasting for a few seconds 
in duration.  In offering an opinion as to the onset of the 
veteran's current tinnitus, the VA examiner note that the 
veteran complained of tinnitus in December 1992 after a 
documented perforation of her left tympanic membrane from a 
Q-tip injury.  He also noted that the February 1993 follow up 
visit found a 



healed left tympanic membrane and no complaint of tinnitus.  
Indeed, a review of the service medical records shows that 
the veteran denied suffering from tinnitus in February 1993 
and there is no mention of tinnitus again until the April 
2000 report of medical history.  Thus, the veteran's account 
of injuries to her tympanic membranes, is contradicted by 
contemporaneous medical records as far as the number of times 
she suffered a tympanic membrane perforation or the cause of 
any perforation.  Although the veteran is competent to state 
that she was near dieseling engines and any symptoms she 
experienced, as a layperson she is not competent to offer an 
unsupported diagnosis of tympanic membrane perforation or a 
cause of a tympanic membrane perforation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The only evidence of record of an ear injury is the December 
1992 injury that the VA examiner indicated was not the cause 
of any current tinnitus.  

The veteran's report, as to when she experienced ringing in 
the ears, is competent evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).  However, the Board must assess the 
credibility and probative value of the veteran's statements.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
In doing so, the Board has "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). 

Given the inaccuracy of the veteran' retirement report of 
medical history account of her tympanic membrane injury, as 
explained above, the Board finds that she is not a reliable 
historian.  Also weighing against her testimony during the 
December 2003 hearing is absence of reports of tinnitus from 
1992 until her retirement from active duty in 2000.  While 
the lack of contemporaneous medical evidence does not 
automatically render a veteran's statements incredible, the 
lack of such evidence may be taken into account by the Board 
in assessing the value of those statements.  See Buchanan, 
supra.  Service medical records document that the veteran 
regularly sought treatment for medical problems, including 
her report of tinnitus in December 




1992.  If this veteran suffered from tinnitus following 
December 1992, it is highly likely that a complaint of such 
would appear in the service medical records in the years 
prior to her retirement.  Therefore, the Board finds that the 
veteran's report that she suffered from tinnitus during 
service, after her December 1992 tympanic membrane 
perforation resolved, lacks credibility and is to be afforded 
little probative value.  

As to any other in-service causes of the veteran's current 
tinnitus, the April 2006 examiner stated that it is less 
likely than not that the veteran's tinnitus would be related 
to military service, acoustic trauma incurred during service, 
or any other in-service event.  The examiner stated that the 
tinnitus described in service was not chronic because it 
occurred on only one occasion.

The veteran's attribution of her current hearing loss and 
tinnitus to service is not competent evidence.  Id.  The only 
competent evidence regarding etiology, the April 2006 VA 
examiner's opinion, shows that it is less likely than not 
that the veteran's current right ear hearing loss and 
tinnitus are related to her active service.  Because this 
opinion included a review of the veteran's claims file and a 
well reasoned explanation, the Board finds it highly 
probative.  Therefore, as the preponderance of the evidence 
shows that the veteran's current right ear hearing loss and 
tinnitus did not have their onset during service, or within 
any relevant presumptive period, or are otherwise related to 
the veteran's active service, her claims must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the 



benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


